Citation Nr: 0821030	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-12 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1998, for service connection for chronic obstructive 
pulmonary disease (COPD) as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to August 1945; he died in November 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Newark, New Jersey.  The veteran testified before the 
undersigned Veterans Law Judge in September 2003; a 
transcript of that hearing is associated with the claims 
folder.

By decision in June 2005 the Board denied the veteran's 
appeal.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  By order dated 
in October 2007 the Court vacated the Board's June 2005 
decision and dismissed the veteran's appeal.


FINDINGS OF FACT

1.  The veteran died in November 2006.

2.  In an October 2007 order, the Court vacated the Board's 
June 2005 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal in November 2006.  The veteran's representative 
notified the Court of his death in February 2007.  In its 
October 2007 order, after receiving notice that the veteran 
had died, the Court vacated the June 2005 Board decision, 
dismissed the appeal, and returned the case to the Board.  A 
copy of the veteran's death certificate is associated with 
the claims folder.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


